DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-11 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 07/02/2021 is acknowledged.  The traversal is on the ground(s) that the burden is on the Examiner to provide reasons and/or examples to support any conclusion in regard to patentable distinction.  This is not found persuasive because in the restriction requirement an alternative process for the making the composition was provided.
Applicant’s argument that there is no evidence of record to show that the claimed product can be made as the Office has alleged is not persuasive.  Although the restriction requirement include the evidence.  The prior art reference listed on the information disclosure statement, Nakano (EP 2450406 A1) teaches the dissolution is conducted at temperature of at most the melting point of the fluorocopolymer [0061].  Therefore, the mixing at the melting point of the fluorocopolymer is possible.  
Applicant’s argument in regards to Groups I and II is that the burden is on the Examiner to provide an example is not persuasive.  In the previous restriction requirement, a proposed 
Applicant’s argument in respect to Groups II and II that the Office’s statements have not adequately demonstrated any of the indications of distinctness (A), (B), or (C) is not persuasive.  Groups II and III are two methods which are not obvious variants or overlap each other since one is process of making the composition and the other is the process of using the composition.  As stated in the restriction requirement, Groups II and III have materially different modes of operation since the process of claim 9 does not require a film-forming by coating step.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Abstract
The abstract of the disclosure is objected to because the abstract is not a single paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 is structured as two sentences.  Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  See MPEP § 608.01 (m).  Furthermore, on line 6 of claim 4 the words “Measurement” and “A” should be lowercase.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, there are two instances wherein the word “obtainable” is used.  It is unknown what other ways the copolymer can be obtained.  It is suggested to replace the word “obtainable” with “obtained” in each instance.  Furthermore, instant claim 2 recites “a monomer having a functional group (I)”.  However, the functional group (I) is not defined.  There is a lack of antecedent basis for “a monomer having a functional group (I)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (US 2013/0053493 A1).
Regarding claims 1-3, 5, and 7, Nakano discloses a coating composition comprising a fluorinated copolymer composition [0001].  The fluorinated copolymer (A) is a copolymer having repeating units derived from ethylene and repeating units derived from tetrafluoroethylene [0028].  Other monomers that impart various functions to the obtained copolymer include vinyl esters, such as vinyl acetate, vinyl lactate, vinyl butyrate, vinyl pivalate, vinyl benzoate; vinyl ethers such as hydroxybutyl vinyl ether; (meth)acrylic acid esters such as 4-hydroxybutyl(meth)acrylate; compounds containing a carboxylic anhydride and unsaturated bond, such as maleic anhydride, itaconic anhydride, or citraconic anhydride [0030, 0040-0041, 0046].  The amount of the repeating units derived from other monomer is preferably from 0.1 to 50 mol% [0048].  The solvents which may be used for medium (C) include 2-hexanaone, pinacolin, 2-heptanone, diisopropyl ketone, 2-octaonone, or cyclohexanone, heptyl formate, octyl formate, hexyl acetate, cyclohexyl acetate, among others (an aliphatic compound having 6 to 10 carbon atoms having one carbonyl group) [0091-0092].  As shown in Table 9, Examples 29-35, ETFE4 (TFE/ethylene/hexafluoroproylene/3,3,4,4,5,5,6,6,6-nonafluoro-1-hexene/itaconic anhydride with a molar ratio of 44.6/45.6/8.1/1.3/0.4 [0237] are dissolved in 2-hexanone.
Regarding claim 4, Nakano does not disclose the measurement method to determine the amount of the monomer having an acid anhydride group.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  Therefore, the claimed effects and physical properties, i.e. the measurement method to determine the amount of the monomer having an acid anhydride group would 
Regarding claim 6, Nakano discloses the melting point of the fluorinated copolymer (A) is preferably from 130°C to 275°C which significantly overlaps the claimed range [0065].  ETFE4 has a melting point of 192°C [0237].  
Regarding claim 8, Nakano discloses the proportion of the fluorinated copolymer (A) is from 0.1 to 30 mass% based on the coating composition [0168].  The proportion of the medium (C) is more preferably from 10 to 99 mass% based on 100 mass% of the fluorinated copolymer composition [0149].  As shown in Table 9, Examples 29-35,  the amount of the fluorine-containing copolymer (A) is 0.16 g, thermoplastic polymer (B) is 0.16 g, and the solvent for medium (C) (which includes the aliphatic compound) is 0.8 g.  Based on calculations, the amount of the fluorine-containing copolymer A is 1.4 mass% which is within the claimed range and the amount of the solvent for medium (C) is about 90 mass%.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 2013/0053493 A1) as shown above in claim 1.
Regarding claim 4, Nakano discloses the composition as shown above in claim 1.  Nakano discloses the fluorinated copolymer (A) preferably has functional groups having reactivity to the thermoplastic resin (B) wherein the reactive functional groups may be present at the molecular terminals, or in a side chain, or the main chain of the fluorinated copolymer (A)[0049-0050].
	However, Nakano does not disclose the measurement method to determine the amount of the monomer having an acid anhydride group.  It would have been obvious to one of ordinary .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6 are directed to an invention not patentably distinct from claims 10-18 of commonly assigned Sumi (U.S. Patent No. 7,019,079 B2). 
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of  Sumi (U.S. Patent No. 7,019,079 B2) in view of Nakano (US 2013/0053493 A1). The claims of Sumi recite a similar tetrafluoroethylene/ethylene copolymer composition.
However, the claims Sumi do not limit the amount of the functional group is from 0.4 to 1.0 mol%.  Nakano discloses other monomers that impart various functions to the obtained copolymer include compounds containing a carboxylic anhydride and unsaturated bond, such as maleic anhydride, itaconic anhydride, or citraconic anhydride [00300046].  The amount of the repeating units derived from other monomer is preferably from 0.1 to 50 mol% [0048].  The solvents which may be used for medium (C) include 2-hexanaone, pinacolin, 2-heptanone, diisopropyl ketone, 2-octaonone, or cyclohexanone, heptyl formate, octyl formate, hexyl acetate, cyclohexyl acetate, among others (an aliphatic compound having 6 to 10 carbon atoms having one carbonyl group) [0091-0092].  As shown in Table 9, Examples 29-35, ETFE4 
  Sumi and Nakano are analogous art concerned with the same field of endeavor, namely tetrafluoroethylene/ethylene copolymer compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the polymerizable unsaturated compound having an acid anhydride in the amount per the teachings of Nakano and add the solvent per the teachings of Nakano, and the motivation to do so would have been as Nakano suggests the polymer has adhesion to the substrate [0048] and to form a thin and uniform coating film compared with an ETFE film obtained by melt forming [0185] .  
	However, the claims of Sumi do not recite the melting point.  Additionally, Nakano teaches discloses the melting point of the fluorinated copolymer (A) is preferably from 130°C to 275°C which significantly overlaps the claimed range [0065].  ETFE4 has a melting point of 192°C [0237].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fluorinated copolymer with the molecular weight per the teachings of Nakano, and the motivation to do so would have been as Nakano suggests in regards to solubility and strength [0065].
	
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wada (US 2013/0046062 A1) teaches a method for reacting an ETFE having a functional group and a compound having a reactive functional group which can react with the functional group.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767